Case 2:21-cv-14110-KMM Document 1 Entered on FLSD Docket 03/02/2021 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                 Civil Action No. _____________________

 VIRGINIA EBANKS,

         Plaintiff,

 v.

 PHILLIPS & COHEN ASSOCIATES, LTD.,

       Defendant,
 ________________________________________/

                                               COMPLAINT

         NOW COMES VIRGINIA EBANKS, through undersigned counsel, complaining of

 PHILLIPS & COHEN ASSOCIATES, LTD., as follows:

                                       NATURE OF THE ACTION

         1.          Plaintiff brings this action seeking redress for Defendant’s violations of the Fair

 Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et. seq.

                                      JURISDICTION AND VENUE

         2.          This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

         3.          Venue in the Southern District of Florida is proper pursuant to 28 U.S.C. §

 1391(b)(2) because a substantial part of the events or omissions giving rise to the claims occurred

 in this District.

                                                 PARTIES

         4.          VIRGINIA EBANKS (“Plaintiff”) is a natural person whom at all times relevant

 resided at 2073 SE Lennard Rd, Apt 310, Port Saint Lucie, Florida 34952.



                                                      1
Case 2:21-cv-14110-KMM Document 1 Entered on FLSD Docket 03/02/2021 Page 2 of 4




        5.      PHILLIPS & COHEN ASSOCIATES, LTD. (“Defendant”) is a limited company

 specializing in the practice of debt collection in various states.

        6.      Defendant maintains its principal place of business at 1002 Justison Street,

 Wilmington, Delaware 19801.

                                    FACTUAL ALLEGATIONS

        7.      At some point, Plaintiff applied for and was approved for a Visa Apple Rewards

 credit card through Barclays Bank Delaware.

        8.      Additionally, at some point, Plaintiff applied for and was approved for a JetBlue

 Plus Card credit card through Barclays Bank Delaware.

        9.      Due to unforeseen financial difficulties, Plaintiff fell behind on both of these

 obligations (collectively, the “subject debts”).

        10.     After Plaintiff fell behind on the subject debts, Plaintiff was contacted by a

 company of the name of Capital Management Services to collect upon the subject debts.

        11.     Eventually, Plaintiff retained counsel to represent her in two separate matters

 against Capital Management Services.

        12.     Both of the above-referenced matters are currently pending in Southern District of

 Florida.

        13.     As both matters are pending, Capital Management Services, LP is aware of the

 undersigned’s representation of Plaintiff in these two matters regarding the subject debts.

        14.     Unfortunately, Defendant contacted Plaintiff regarding the subject debts on at least

 one occasion of February 24, 2021.

        15.     Plaintiff was concerned and incredibly worried that she was being contacted by

 Defendant after she retained counsel to represent her regarding the subject debts.

                                                    2
Case 2:21-cv-14110-KMM Document 1 Entered on FLSD Docket 03/02/2021 Page 3 of 4




        16.     Specifically, Plaintiff experienced significant emotional distress from the contact

 as she was under the impression that since she had counsel she would no longer be contacted by

 outside companies regarding the subject debts.

        17.      Concerned with having had her rights violated, Plaintiff reached out to counsel

 regarding this matter to ensure that her rights were protected and enforced.

        18.     Simply put, Plaintiff’s statutorily guaranteed FDCPA rights were violated.

        19.     Plaintiff was placed into a compromising position regarding her subject debts.

                                     CLAIMS FOR RELIEF

                                           COUNT I:
                            Defendant’s Violations of 15 U.S.C. § 1692


        20.     All Paragraphs of this Complaint are expressly adopted and incorporated herein as

 though fully set forth herein.

        a.      Violation(s) of 15 U.S.C. § 1692c

        21.     Section 1692c(a) of the FDCPA provides:

                Without the prior consent of the consumer given directly to the debt
                collector or the express permission of a court of competent jurisdiction, a
                debt collector may not communicate with a consumer in connection with
                the collection of any debt-

                (2)     if the debt collector knows the consumer is represented by an
                        attorney with respect to such debt and has knowledge of, or can
                        readily ascertain, such attorney’s name and address, unless the
                        attorney fails to respond within a reasonable period of time to a
                        communication from the debt collector or unless the attorney
                        consent to direct communication with the consumer.
                        15 U.S.C. § 1692c(a).

        22.     Defendant violated 15 U.S.C. § 1692c(a)(2) by communicating with Plaintiff when

 it knew that Plaintiff was represented by counsel.


                                                  3
Case 2:21-cv-14110-KMM Document 1 Entered on FLSD Docket 03/02/2021 Page 4 of 4




        23.     Specifically, Plaintiff is currently engaged in two separate lawsuits with Capital

 Management Services, LP regarding the subject debts and Defendant should have been notified

 that Plaintiff was already represented by counsel regarding the subject debts.

        WHEREFORE, Plaintiff, VIRGINIA EBANKS, requests the following relief:

        A.      a finding that Defendant violated 15 U.S.C. §1692;
        B.      an order enjoining Defendant from further violation(s) of 15 U.S.C. §1692;
        C.      an award of any actual damages sustained by Plaintiff as a result of Defendant’s
                violation(s);
        D.      an award of such additional damages to Plaintiff, as the Court may allow, but not
                exceeding $1,000;
        E.      an award of costs of this action, together with reasonable attorney’s fees as
                determined by this Court; and
        F.      an award of such other relief as this Court deems just and proper.

                                 DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.



 Dated: March 2, 2021                                 Respectfully submitted,

                                                      VIRGINIA EBANKS

                                                      By: /s/ Alexander J. Taylor

                                                      Alexander J. Taylor, Esq.
                                                      Florida Bar No. 1013947
                                                      SULAIMAN LAW GROUP, LTD.
                                                      2500 South Highland Avenue
                                                      Suite 200
                                                      Lombard, Illinois 60148
                                                      +1 630-575-8181
                                                      ataylor@sulaimanlaw.com




                                                  4
